[Cite as State v. Lucko, 2021-Ohio-3293.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                 JUDGES:
                                               Hon. Craig R. Baldwin, P.J.
         Plaintiff-Appellee                    Hon. William B. Hoffman, J.
                                               Hon. Patricia A. Delaney, J.
 -vs-
                                               Case No. 2021CA0007
 PAUL LUCKO

        Defendant-Appellant                    OPINION




 CHARACTER OF PROCEEDINGS:                     Appeal from the Coshocton Municipal
                                               Court, Case No. CRB2000602


 JUDGMENT:                                     Affirmed

 DATE OF JUDGMENT ENTRY:                       September 17, 2021


 APPEARANCES:


 For Plaintiff-Appellee                        For Defendant-Appellant

 RICHARD J. SKELTON                            ROBERT E. WEIR
 Assistant Law Director                        239 N. 4th Street
 760 Chestnut Street                           Coshocton, Ohio 43812
 Coshocton, Ohio 43812
Coshocton County, Case No. 2021CA0007                                                   2


Hoffman, J.
       {¶1}   Defendant-appellant Paul Lucko appeals the judgment entered by the

Coshocton Municipal Court convicting him of littering in violation of R.C. 3767.32(A), and

fining him $50.00. Plaintiff-appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   Appellant lives on 10th Street in Coshocton, Ohio, next to Robin Helms.

Appellant and Helms have a longstanding contentious relationship. On October 22, 2020,

Appellant and Helms began arguing across their property line. Appellant threw several

handfuls of “potato stix” snacks, some of which landed over the fence line on Helms’s

property. When police arrived, Appellant admitting to throwing the potato stix on Helms’s

property, but told police while he was feeding the birds, the wind carried some of the

potato stix to Helms’s property.

       {¶3}   Appellant was charged with littering in violation of R.C. 3767.32(A).

Appellant presented no evidence at trial, but argued potato stix are not “garbage, trash,

waste [or] rubbish” as defined by the statute. The trial court found Appellant guilty as

charged and fined him $50.

       {¶4}   It is from the January 27, 2021 judgment of conviction and sentence

Appellant prosecutes his appeal, assigning as error:



              THE TRIAL COURT ERRED AS A MATTER OF LAW IN FINDING

       APPELLANT GUILTY OF LITTERING.
Coshocton County, Case No. 2021CA0007                                                    3


      {¶5}   Appellant argues because potato stix are food, they are not “litter” as

defined by statute because they can be consumed by animals or will simply disintegrate

into the earth after being discarded on the ground.

      {¶6}   R.C. 3767.32 provides in pertinent part:



             (A) No person, regardless of intent, shall deposit litter or cause litter

      to be deposited on any public property, on private property not owned by

      the person, or in or on waters of the state unless one of the following applies:

             (1) The person is directed to do so by a public official as part of a

      litter collection drive;

             (2) Except as provided in division (B) of this section, the person

      deposits the litter in a litter receptacle in a manner that prevents its being

      carried away by the elements;

             (3) The person is issued a permit or license covering the litter

      pursuant to Chapter 3734. or 6111. of the Revised Code.

             (D) As used in this section:

             (1) “Litter” means garbage, trash, waste, rubbish, ashes, cans,

      bottles, wire, paper, cartons, boxes, automobile parts, furniture, glass,

      auxiliary containers, or anything else of an unsightly or unsanitary nature.



      {¶7}   Because the Revised Code does not define garbage, trash or waste, the

trial court applied the dictionary definitions. Garbage is defined by the Merriam Webster

dictionary to include “food waste” or “discarded or useless material.” Trash is defined as
Coshocton County, Case No. 2021CA0007                                                    4


“junk” or “rubbish.”   Waste is defined as “refuse from places of human or animal

habitation.”

       {¶8}    The trial court concluded in its January 11, 2021 judgment entry:



               Potato stix are a food product consumed by people. However, when

       that food product is tossed on the ground it is no longer consumable by

       people and therefore becomes food waste.            Food waste is garbage.

       Garbage is litter. Therefore, Defendant is guilty of littering.



       {¶9}    We agree with the reasoning and findings of the trial court. While Appellant

claims under this ruling the people of Coshocton can no longer throw peanuts to the

squirrels in the square, feed bread crumbs to the fish in Lake Park, or throw rice or bird

seed at weddings, Appellant did not challenge the statute on the grounds it is

overreaching or void for vagueness. The statute imposes liability regardless of the intent

of the person who is littering, and we find when a food product is discarded on the ground,

it becomes food waste which falls within the definition of “garbage.”
Coshocton County, Case No. 2021CA0007                                        5


      {¶10} The assignment of error is overruled. The judgment of the Coshocton

Municipal Court is affirmed.



By: Hoffman, J.
Baldwin, P.J. and
Delaney, J. concur